Citation Nr: 0843957	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to December 
1954.  He died in March 2005.  The appellant in this case is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  

In July 2008, the Board remanded the appellant's claims in 
order to provide her with a video conference hearing in lieu 
of a central office hearing.  The requested video conference 
hearing was held in October 2008, with the appellant sitting 
at the Cleveland RO, and the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of the 
testimony is in the claims file.  Therefore, the Board finds 
that its remand instructions were complied with.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in March 2005.  The immediate cause of 
death was cardiopulmonary arrest and chronic obstructive lung 
disease (COPD).  Another significant condition contributing 
to death was acute myocardial infarction.

3.  At the time of his death, the veteran was service 
connected for blindness in his left eye and blindness in his 
right eye, secondary to optic neuritis with left eye scotoma, 
evaluated as 100 percent disabling from February 1999.  He 
had also been awarded individual unemployability from August 
1997. 

4.  The veteran's cardiopulmonary arrest, COPD and acute 
myocardial infarction were not incurred during service, 
aggravated by service, or proximately due to, or the result 
of, a service-connected disability.  

5.  The veteran was not a prisoner of war, he was not in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death, nor has the 
appellant alleged with specificity that he would have been in 
receipt of such compensation, but for clear and unmistakable 
error in a prior decision.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.312 
(2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the appellant's claim for service connection 
for the veteran's cause of death, the Board notes that the 
veteran received a letter, dated in May 2005, which informed 
her that to support her claim, the evidence must show that 
the veteran died from a service-connected injury or disease.  
This letter did not however, inform her more specifically 
that the evidence must show the veteran's cause of death; an 
injury, disease, or event in service; and, a relationship 
between the cause of death and the injury, disease, or event 
in service.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
appellant clearly had actual knowledge of the evidence 
necessary to substantiate her claim.  In this regard, at her 
October 2008 hearing, the veteran testified that the veteran 
had died from cardiopulmonary arrest, COPD and acute 
myocardial infarction.  She also testified that at the time 
of the veteran's death, he was service connected for 
blindness.  She further testified as to her belief that there 
was a relationship between the veteran's service-connected 
blindness and his cardiopulmonary arrest, COPD and acute 
myocardial infarction.  Specifically, the appellant testified 
that the veteran experienced stress as a result of his 
blindness, forcing him to retire early and ultimately causing 
his cardiac conditions.  Thus, as the Board finds the veteran 
had actual knowledge of the evidence necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death, any failure to provide her with 
adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

Furthermore, the Board finds that the appellant has not been 
prejudiced by the RO's failure to provide notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
as service connection for the veteran's cause of death is 
being denied, and therefore no disability rating or effective 
date is being assigned.  

With regard to a claim for DIC benefits, section 5103(a) 
notice must include: (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In this case, the May 2005 notice letter did not contain the 
level of specificity outlined by the Court in Hupp.  However, 
the letter did inform the appellant that in order to support 
her claim for DIC benefits under 38 U.S.C.A. § 1318, the 
evidence must show that the veteran was continuously rated 
totally disabled due to service connected conditions for at 
least 10 years prior to his death.  Furthermore, the 
appellant had actual knowledge of the conditions for which 
the veteran was service connected at the time of his death, 
and she has not alleged that she is entitled to DIC benefits 
based on a condition that is not yet service connected.  
Therefore, given the evidence of record and the question at 
issue in this case, no prejudice has resulted.  See Sanders, 
487 F.3d 881.  Specifically, the evidence does not show that 
the veteran was rated totally disabled for the requisite time 
period to entitle her to DIC under section 1318.  Moreover, 
although the appellant contends that the veteran should have 
received TDIU prior to August 1997, she has not alleged that 
he would have been entitled to receive a total rating for the 
required period but for clear and unmistakable error in a 
previous rating decision.  See Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002) (any claim of CUE must be pled with 
specificity).

The Board further finds that the appellant has not been 
prejudiced by the RO's failure to provide notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Since DIC benefits under 38 U.S.C.A. § 1318 have been denied 
in the decision below, any issue about implementation of an 
award are not at issue.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
May 2005, the appellant was asked to complete and return 
authorizations allowing VA to obtain treatment records on her 
behalf.  Attached to the letter were several copies of VA 
Form 21-4131, Authorization to Release Information to the 
Department of Veterans Affairs.  In response, the appellant 
returned several signed authorizations.  The RO subsequent 
undertook efforts to obtain these identified records.  
Furthermore, VA has obtained the veteran's service medical 
records and post service VA treatment records identified by 
the appellant.  In reaching this conclusion, the Board 
acknowledges that the appellant reported that the veteran had 
been seen by an eye specialist in 1984 or 1985 who had flown 
in from Chicago and advised the veteran that he was 100 
percent legally blind.  However, the appellant was unable to 
furnish the name of this health care provider.  A remand in 
this instance would be futile as the appellant has not been 
able to provide the name of this health care professional.      

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of veteran's death.  Under VA 
regulations, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the veteran has not been 
shown to have had COPD or any cardiac conditions during 
service, or any other event, disease, or injury in service to 
which his death could have been related.  The record contains 
no probative evidence that demonstrates otherwise.  Likewise, 
as explained below, there is no competent evidence of a 
relationship between the cause of the veteran's death and his 
service connected blindness or any other service-connected 
disability.  Therefore, because there is no event, injury, or 
disease in service to which his death could be related, the 
Board finds that obtaining a VA medical opinion is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that the duty to assist has also 
been satisfied.


Service Connection for Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the appellant is not entitled to service connection for the 
cause of the veteran's death.  The veteran's death 
certificate reflected that he died in March 2005.  The 
immediate cause of death was cardiopulmonary arrest and COPD.  
The approximate interval between the onset of cardiopulmonary 
arrest and death was 3 days while the approximate interval 
between the onset of COPD and death was over 15 years.  Acute 
myocardial infarction was listed as another significant 
condition contributing to the veteran's death.

At the time of his death, the veteran was service connected 
for blindness in his left eye and blindness in his right eye 
secondary to optic neuritis with left eye scotoma, rated as 
100 percent disabling from February 1999.  However, the 
medical evidence of record does not show that the veteran's 
service-connected blindness was a principal or contributory 
cause of his death.  The veteran's death certificate did not 
even mention blindness, and the medical evidence does not 
relate his cardiopulmonary arrest, COPD or acute myocardial 
infarction to his service-connected blindness.  Therefore, 
the Board concludes that the veteran's service-connected 
blindness was not a principal or contributory cause of death.

In addition, the Board finds that the veteran did not have 
cardiopulmonary arrest, COPD or myocardial infarction that 
was causally or etiologically related to his military 
service.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of such 
disorders, and he did not seek treatment until many decades 
following his separation from service.  Therefore, the Board 
finds that cardiopulmonary arrest, COPD or myocardial 
infarction did not manifest in service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
cardiopulmonary arrest, COPD or acute myocardial infarction, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many decades between the period of active duty 
and the first complaints or symptoms of cardiopulmonary 
arrest, COPD or acute myocardial infarction is itself 
evidence which tends to show that these disorders did not 
have their onset in service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that 
cardiopulmonary arrest, COPD or acute myocardial infarction 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
cause of death to his military service.  The medical evidence 
of record indicates that the veteran was a heavy smoker for 
years and that he was also morbidly obese.  However, as noted 
above, the record does not indicate that there was any event, 
disease, or injury in service to which the veteran's death 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  
Therefore, the Board finds that the veteran's cardiopulmonary 
arrest, COPD or myocardial infarction did not manifest in 
service and was not causally or etiologically related to 
military service.

The Board does observe the appellant's contention that the 
veteran's cardiopulmonary arrest, COPD or acute myocardial 
infarction were exacerbated by stress the veteran experienced 
as a result of his blindness.  However, the medical evidence 
of record is negative for any relationship between stress 
caused by the veteran's blindness and his cardiopulmonary 
arrest, COPD or acute myocardial infarction.  In this regard, 
although the appellant may sincerely believe that the 
veteran's cardiopulmonary arrest, COPD or acute myocardial 
infarction were caused by his service-connected blindness, 
the appellant, as a lay person, is not competent to testify 
as to matters of causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician or 
other health care professional.  Therefore, as a layperson, 
she is not competent to provide evidence that requires 
medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the appellant's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Because the preponderance of the evidence is against 
the appellant's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.312.


DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Dependency and Indemnity Compensation (DIC) is awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2007).

If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits in the same manner as if the veteran's death were 
service-connected if the veteran was, at the time of his 
death, in receipt of, or entitled to receive, compensation 
for a service-connected disability rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period  of 10 or more years immediately 
preceding death; or (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See also 38 
C.F.R. § 3.22(a) (2008).

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the requisite period but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively for the requisite period.  38 C.F.R. § 3.22(b) 
(2008).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
hypothetical entitlement to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), aff'd Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Thus, in order to establish entitlement to DIC benefits under 
38 U.S.C.A. § 1318 the appellant must show: (1) that the 
statutory duration requirements for a total disability rating 
at the time of the veteran's death were met; or (2) that such 
requirements would have been met, but for clear and 
unmistakable error in a previous decision.

In this case, however, none of the criteria for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  
First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, nor was he rated totally disabled 
for at least the last 10 years of his life, nor was he a 
prisoner of war.  The veteran had a combined evaluation of 
100 percent effective from February 1999.  Effective from 
August 1997, he was awarded a total rating based on 
individual unemployability due to service-connected 
disabilities.  He died in March 2005, approximately eight 
years later.  Thus, the timing requirement for a total 
disability rating under 38 U.S.C.A. § 1318 has not been met.  

However, it is the appellant's contention that the veteran 
should have met the durational requirements for a total 
disability rating so as to satisfy 38 U.S.C.A. § 1318.  
Specifically, at her October 2008 hearing, the appellant 
testified that the veteran's outpatient treating physician 
stated that the veteran should have received total disability 
many years earlier, in the 1980's.  She further testified 
that the veteran saw a VA eye specialist in approximately 
1984 or 1985, and that the specialist stated that if he had 
anything to do with the veteran's claim, he would have rated 
him as totally disabled at that time.  However, the Board 
notes that no such statements from any of the veteran's 
treating physician's are in the veteran's claims file.  
Furthermore, to the extent that the appellant is contending 
that hypothetical entitlement is warranted, such is 
prohibited under pertinent VA law and regulations.  

The appellant has not identified any prior rating decision 
issued during the veteran's lifetime that contained clear and 
unmistakable error that would have resulted in the veteran 
meeting the durational requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318.  See Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002) (any claim of CUE must be pled 
with specificity).  In this regard, although the appellant 
has asserted her belief that the veteran should have been 
granted total disability prior to August 1997, she has not 
alleged any clear and unmistakable error in either the August 
1998 or August 2001 rating decisions, which granted the 
veteran individual employability and total disability, 
respectively, or any other prior rating action that did not 
establish a total rating for his service-connected 
disability.  Finally, the Board notes that there is no 
indication that there are additional service department 
records in existence which would provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime.  The appellant has not contended otherwise.

As the veteran had not established a total rating for the 
requisite period of time prior to his death and the appellant 
has not specifically alleged CUE in a prior Board decision, 
the appellant is not legally entitled to DIC benefits under 
38 U.S.C.A. § 1318.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


